GRIFO, J.,
The information filed in the above summary proceeding in seeking to charge defendant with violation of section 1004 of The Vehicle Code of April 29, 1959, P. L. 58, averred only that defendant failed to drive on the right-hand side of the road.
The information did not state that the road was of sufficient width, nor did it state that the street was a two-way street, nor did it include the negating of the several exceptions in section 1004 of The Vehicle Code.
The facts of the operation, namely, being on a highway of sufficient width and being upon a two-way street are elements necessary to the offense itself and must be averred in order for the information to allege properly the nature of the violation of this section of The Vehicle Code.
Averments of the several exceptions are not necessary, as they are specific circumstances in which the right-lane rule would not apply. The burden rests upon defendant to show that he falls within one or more of the exceptions. See Commonwealth v. Grover, 42 D. & C. 2d 767; Commonwealth v. Warner, 3 D. & C. 2d 497; Commonwealth v. Ide, 20 D. & C. 2d 358.
ORDER
And now, to wit, November 16, 1970, motion to quash the information is granted. The clerk is directed to return the bail to defendant.